Per Curiam.

We have carefully examined the record of the testinlony taken and the evidence adduced at the hearing before: the Board, of Commissioners, on-Grievances and Discipline. Our analysis of such evidence reveals that the record amply supports the findings of the board that iespondént'hás violated the provisions of Canon 1, DR; 14 102(A); (1% (3) and (4), and, therefore,, is gtiilty of nnA conduct as'defined in Gov. R. V(5) (a). ;
■ In upholding the findings of the board, we recognize that respondent, in his brief before'this court, arguied that the monies he disbursed for his personal-expenses .frdm the funds belonging -to- the Pettys, and reposed within his coy *372trof represented fees earned by him as.a result of his.representation of. the Pettys. In this regard, respondent testi-r fied that he had made a verbal agreement*.with Earl B. Petty, Sr.,, that he would be paid a fee of $15,000 for his services, which he could colieci irom time to time by siphoning the funds entrusted to him by the Pettys ¡, This testimony is unrefuted. Respondent, however, testified fur-the ■ 'hat he later agreed to reduce his fee first, to.$1.2,000, and then to $10,000. Apparently, respondent’s basic contention is that he did not expend any more of his client’s -funds than he was entitled to as his fee, and, therefore, he -is not guilty of commingling.
Examination of the record, however, indicates that respondent is objection in this regard is unsupported. Assuming, arguendo, the accuracy of respondent’s assertion as a matter of láw, it is clear that respondent did commingle funds, did expend such funds for his own use, :and did further appropriate, more money than he was entitled to as his fee. ' i
We, therefore, affirm the findings of the board and overrule respondent’s objections thereto.
We come now to,the recommendation of the board that respondent be suspended from the. practice of law for an indefinite period pursuant.to Gov. R. V(6) (b). Respondent -maintains that the recommendation of the board is unduly harsh under the circumstances of this case, especially in-.light of thefact that the matter giving rise to the instant disciplinary proceeding was his first case as. a lawyer. *. .
r--vWe: áre unable to find facts in mitigation:or justification of respondent’s- actions; At-the.time that irespondent applied: to; talce the-'bar examination' in this *s;.t*at'e he.certified that he “hás read and studied the Code of Professional Responsibility adopted by this court.” See Gov. R. 1(4) (Á) (a). He cannot now'be heard to complain-that, he was', unfamiliar with the rules of ethics relating to the handling- of money-belonging to a client.
- Moreover, it has been the consistent practice of this o'ourt in recent years to impose a penalty of either inde*373finite suspension1 or of disbarment2 in cases involving commingling of funds. As we stated recently in Columbus Bar Assn. v. Tuttle (1975), 41 Ohio St. 2d 183, 185, “ [s]uch is, in our opinion, necessary, in order to ensure that the interests of the public are protected and to require that lawyers maintain a degree of personal and professional integrity of the highest standards. ’ ’
For the foregoing reasons, the recommendation of the board is adopted, and the respondent is suspended from the practice of law for an indefinite period.

Judgment accordingly.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.

See, e. g., Columbus Bar Assn. v. Tuttle (1975), 41 Ohio St. 2d 183; Toledo Bar Assn. v. Ishler (1974), 39 Ohio St. 2d 33; Columbus Bar Assn. v. Allison (1969), 20 Ohio St. 2d 147; Toledo Bar Assn. v. Illman (1969), 18 Ohio St. 2d 122; Toledo Bar Assn. v. Jacobs (1968), 13 Ohio St. 2d 147; Cleveland Bar Assn. v. O’Malley (1967), 12 Ohio St. 2d 35; Cleveland Bar Assn. v. Hamilton (1966), 6 Ohio St. 2d 264.


See, e. g., Ohio State Bar Assn. v. Kahn (1974), 40 Ohio St. 2d 15; Toledo Bar Assn. v. Cone (1970), 24 Ohio St. 2d 96; Ohio State Bar Assn. v. Rekeweg (1966), 6 Ohio St. 2d 128; Ohio State Bar Assn. v. Gray (1965), 1 Ohio St. 2d 97.